Citation Nr: 0833012	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  05-10 613A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred on September 18, 2003.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to December 
1968.  

This appeal arises from an October 2003 administrative 
determination of the Department of Veterans Affairs (VA) 
Medical Center (MC) in Bay Pines, Florida.  

The Board of Veterans' Appeals (Board) in October 2007 
remanded the veteran's claims for reimbursement of medical 
expenses for treatment received on September 18, 2003 and 
November 19, 2003.  The Bay Pines VAMC in a March 2008 
administrative determination granted reimbursement of medical 
expenses for treatment received on November 19, 2003.  That 
determination results in there no case or controversy as to 
that issue.  Therefore, it is moot.  Aronson v. Brown, 7 Vet. 
App. 153, 155 (1994).  The only issue remaining in appellate 
status is that set out on the title page.  

After reviewing the record, the Board has concluded the 
development ordered by the Board in the October 2007 remanded 
has been completed.  Stegall v. West, 11  Vet. App. 268 
(1998).  


FINDINGS OF FACT

1.  On September 18, 2003, the veteran incurred medical 
expenses at a private hospital for the treatment of back and 
flank pain.  

2.  Prior to the actual care rendered at the private hospital 
on September 18, 2003, the cost had not been authorized by 
VA.  

3.  At the time care was rendered on September 18, 2003, the 
veteran had two service-connected disabilities, including 
schizophrenia, rated as 100 percent disabling; and left ear 
hearing loss, rated as noncompensably disabling.  VA rated 
the veteran as permanently and totally disabled, effective 
February 23, 1999.  

4.  The private medical care rendered on September 18, 2003, 
was for a medical emergency of such a nature that a prudent 
layperson could reasonably expect the absence of immediate 
medical attention to result in placing the health of the 
individual in serious jeopardy.  

6.  On September 18, 2003, federal facilities were not 
available to render the care which the veteran received at 
the private facility.


CONCLUSION OF LAW

Criteria for payment or reimbursement of unauthorized medical 
expenses incurred at a private hospital on September 18, 
2003, have been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 
38 C.F.R. §§ 17.120, 17.1002 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has substantially satisfied the duties to notify and 
assist, as required by the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
To the extent there may be any deficiency of notice or 
assistance, there is no prejudice to the veteran in 
proceeding with this appeal given that the Board's decision 
grants the benefits sought by the veteran.  

In adjudicating a claim for reimbursement of medical 
expenses, the Board must first make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the veteran received in a private facility.  
See 38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54.  In this case, 
it is not contended that VA specifically agreed to pay the 
medical bills incurred at the private facility.  It is noted 
that there are specific formalities which must be followed 
under 38 C.F.R. § 17.54 that were not complied with here and, 
as a result, proper advance authorization from VA was not 
obtained.  Therefore, the Board must conclude that prior 
authorization for the private medical treatment received on 
September 18, 2003, was not obtained pursuant to 38 C.F.R. § 
17.54, and that payment is not warranted for expenses 
incurred in conjunction with that treatment under 38 U.S.C.A. 
§ 1703.

Reimbursement of medical expenses is provided as follows.  To 
the extent allowable, payment or reimbursement of the 
expenses of care not previously authorized, in a private or 
public hospital not operated by the VA, or any medical 
services not previously authorized including transportation 
may be paid on the basis of a claim timely filed under the 
following circumstances: 

(a) For veterans with service connected disabilities care or 
services not previously authorized were rendered to a veteran 
in need of such care or services:

(1) for an adjudicated service-connected 
disability; (2) For non-service-connected 
disability associated with and held to be 
aggravating an adjudicated service-
connected disability; (3) For any 
disability of a veteran who has a total 
disability permanent in nature resulting 
from a service-connected disability; (4) 
For any illness, injury or dental 
condition in the case of a veteran who is 
participating in a rehabilitation program 
and who is medically determined to be in 
need of hospital care or medical services 
for any of the reasons enumerated in 
38 C.F.R. § 17.47(j); and 

(b) In a medical emergency care and services not previously 
authorized were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health, and 

(c) When Federal facilities are unavailable, and an attempt 
to use them beforehand or obtain prior VA authorization for 
the services required would not have been reasonable, sound 
wise, or practicable, or treatment had been or would have 
been refused.  38 U.S.C.A. § 1728 (West 2002); 38  C.F.R. 
§ 17.120 (2007).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") in Hayes v. Brown, 
6 Vet. App. 66 (1993), held that the statutory language made 
it clear that all three conditions must be met before 
reimbursement may be authorized.  

A 100 percent rating for schizophrenia was granted in a May 
1999 rating decision.  The RO also found the veteran to be 
permanently and totally disabled effective February 23, 1999.  
Therefore, the veteran meets the criteria of paragraph (a)3 
for providing reimbursement of medical expenses not 
previously authorized.  

Next, the Board considered whether the services rendered were 
of an emergency nature such as the delay would have been 
hazardous to life or health.  A review of the private medical 
records from September 18, 2003 indicates the veteran went to 
the emergency room with blunt chest or trunk trauma.  Three 
weeks previously he had fallen.  That morning he had 
increased back and flank pain, was coughing and hiccupping.  
The triage report indicated his symptoms were acute, and 
urgent rather than emergent.  In assessing whether "delay 
would have been hazardous" the Board found the discharge 
instructions given to the veteran of great weight and 
relevance.  The following instructions were given to the 
veteran:  You should call the physician or return at once if 
any of the following occur:  (1) Fever or chills. (2) 
Persistent cough, coughing up blood, or shortness of breath.  
(3) Increasing pain.  (4) Weakness, lightheadedness, or 
fainting.  

The private records demonstrate the veteran had both 
increased pain and a cough which are the reasons he sought 
medical attention.  Clearly, the veteran was instructed to 
seek immediate medical attention for the very symptoms which 
caused him to go to the emergency room on September 18, 2003.  
Those instructions support the veteran's decision to seek 
immediate medical attention.  Under the circumstances it is 
reasonable to assume that delay would have been hazardous to 
his health.  

There has been no indication that Federal facilities were 
available.  The veteran in February 2004 stated the Fort 
Myers VA Clinic was closed and it was a 120 mile drive to the 
nearest VA hospital.  Based on those findings the Board 
concluded that treatment at a Federal facility was 
unavailable.   

The Board has noted that medical reviewers found that the 
veterans' complaints were non-emergent.  Those findings did 
not address the symptoms or instructions given to the veteran 
for seeking medical attention after sustaining a fractured or 
bruised rib.  

Having reviewed the evidence, the Board finds that the 
veteran is eligible for payment or reimbursement of the 
emergency room treatment expenses incurred on September 18, 
2003, pursuant to 38 U.S.C.A. § 1728 because he has satisfied 
all three of the required criteria.  Specifically, the 
veteran has been adjudicated as permanently and totally 
disabled at the time of the treatment in question, he 
reasonably believed that a delay in receiving treatment would 
be hazardous to his health due to the his back and flank 
pain, and a VA or other Federal facility was not available as 
VA medical facilities were either too far away or not 
equipped to provide emergency care.  Moreover, the veteran 
was advised to seek emergency treatment when the VA clinic 
was unavailable, which in this case was the private hospital.  

In sum, the Board finds that the veteran meets the criteria 
for payment or reimbursement of unauthorized medical expenses 
resulting from his emergency treatment on September 18, 2003, 
because the preponderance of the evidence shows that the 
treatment received on that date was for symptoms described as 
those requiring immediate medical attention to avoid serious 
impairment and a VA facility was not available.  As such, the 
benefit sought on appeal is granted.


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred on September 18, 2003, is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



____________________________________________
L.M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


